Exhibit 10.14

EXECUTION VERSION

SECOND LIEN SUBSIDIARIES GUARANTY

SECOND LIEN SUBSIDIARIES GUARANTY, dated as of October 20, 2016 (as amended,
restated, amended and restated, modified or supplemented from time to time, this
“Guaranty”), made by each of the undersigned guarantors (each a “Guarantor” and,
together with any other entity that becomes a guarantor hereunder pursuant to
Section 26 hereof, the “Guarantors”). Except as otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Shay Intermediate Holding II Corporation, a Delaware corporation
(“Holdings”), PAE Holding Corporation, a Delaware corporation (the “Lead
Borrower”), the Subsidiary Borrowers party thereto (and together with the Lead
Borrower, the “Borrowers”), the lenders party thereto from time to time (the
“Lenders”) and Bank of America, N.A., as administrative agent (together with any
successor administrative agent, the “Administrative Agent”) have entered into a
Second Lien Term Loan Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Term Loans to the Borrowers, as
contemplated therein (the Lenders, the Administrative Agent, the Collateral
Agent and each other Agent are herein called the “Lender Creditors”);

WHEREAS, the Lead Borrower and/or one or more of its Restricted Subsidiaries may
at any time and from time to time enter into one or more Designated Interest
Rate Protection Agreements and Designated Treasury Services Agreements with
Lender Creditors or any Person that was the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or any Lender (even if the Administrative
Agent or such Lender subsequently ceases to be the Administrative Agent, or a
Lender under the Credit Agreement for any reason) at the time of entry into a
particular Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement (such persons, together with the Lender Creditors, the
“Guaranteed Creditors”);

WHEREAS, each Guarantor is a direct or indirect Wholly-Owned Domestic Subsidiary
of the Lead Borrower;

WHEREAS, it is a condition to the making of Term Loans to the Borrowers under
the Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Term Loans
to the Borrowers under the Credit Agreement and the entering into by the Lead
Borrower and/or one or more of its Subsidiaries of Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements with the
Guaranteed Creditors and, accordingly, desires to execute this Guaranty in order
to satisfy the condition described in the preceding paragraph;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Guaranteed Creditors and hereby covenants and agrees with each Guaranteed
Creditor as follows:

1. The Guaranty. Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the unpaid principal of, premium, if any, and interest on the Notes
issued by, and the Term Loans made to, the Borrowers under the Credit Agreement
and (y) all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness owing by each Borrower to the Lender Creditors
under the Credit Agreement and each other Credit Document to which such Borrower
is a party (including, without limitation, indemnities, Fees and interest
thereon (including, in each case, any interest, fees and other amounts accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest, fees and other amounts is an allowed claim or allowable claim in any
such proceeding)), whether now existing or hereafter incurred under, arising out
of, or in connection with, the Credit Agreement and each such other Credit
Document and the due performance and compliance by each Borrower with all of the
terms, conditions and agreements contained in all such Credit Documents (all
such principal, premium, interest, reimbursement obligations, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”); and (ii) to each applicable Guaranteed Creditor the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including, in each case, any interest accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Designated Interest Rate
Protection Agreements or Designated Treasury Services Agreements whether or not
such interest is an allowed claim in any such proceeding) owing by the Lead
Borrower and/or one or more of its Subsidiaries under any Designated Interest
Rate Protection Agreement or Designated Treasury Services Agreement, whether now
in existence or hereafter arising, and the due performance and compliance by
such Borrower and such Subsidiaries with all of the terms, conditions and
agreements contained in each Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement to which it is a party (all such
obligations, liabilities and indebtedness being herein collectively called the
“Other Obligations” and, together with the Credit Document Obligations, the
“Guaranteed Obligations”); provided, that the “Guaranteed Obligations”, with
respect to any Guarantor, shall exclude any Excluded Swap Obligations with
respect to such Guarantor. As used herein, the term “Guaranteed Party” shall
mean each Borrower and/or each Restricted Subsidiary thereof party to any
Designated Interest Rate Protection Agreement or Designated Treasury Services
Agreement with the applicable Guaranteed Creditor. Each Guarantor understands,
agrees and confirms that the Guaranteed Creditors may enforce this Guaranty up
to the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, any Borrower, any other Guaranteed
Party, against any security for the Guaranteed Obligations, or under any other
guaranty covering all or a portion of the Guaranteed Obligations.

 

-2-



--------------------------------------------------------------------------------

2. Bankruptcy. Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees the payment of any and all of its
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by any Borrower or any such other Guaranteed Party upon the occurrence in
respect of any Borrower or any such other Guaranteed Party of any of the events
specified in Section 11.05 of the Credit Agreement, and irrevocably and
unconditionally, jointly and severally, promises to pay such Guaranteed
Obligations to the Guaranteed Creditors, or order, on demand, in lawful money of
the United States

3. Nature of Liability. This Guaranty shall constitute a guaranty of payment,
and not of collection. The liability of each Guarantor hereunder is primary,
absolute, joint and several, and unconditional and is exclusive and independent
of any security for or other guaranty of the Guaranteed Obligations, whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and, to the fullest extent permitted under law, the liability of
each Guarantor hereunder shall not be affected or impaired by: (a) any direction
as to application of payment by any Borrower, any other Guaranteed Party or any
other party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking
(other than payment of the Guaranteed Obligations in cash), (d) any dissolution,
termination or increase, decrease or change in personnel by any Borrower or any
other Guaranteed Party, (e) any payment made to any Guaranteed Creditor on the
Guaranteed Obligations which any Guaranteed Creditor repays pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 6 hereof or (g) any invalidity, irregularity or unenforceability of all
or any part of the Guaranteed Obligations or of any security therefor.

4. Independent Obligations. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, any
Borrower or any other Guaranteed Party, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor, any other guarantor, any Borrower or any other
Guaranteed Party and whether or not any other Guarantor, any other guarantor,
any Borrower or any other Guaranteed Party be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefits of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Borrower or any other Guaranteed Party
or other circumstance which operates to toll any statute of limitations as to
any Borrower or any such other Guaranteed Party shall operate to toll the
statute of limitations as to each Guarantor.

5. Certain Waivers. To the fullest extent permitted under applicable law, each
Guarantor hereby waives notice of acceptance of this Guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Guaranteed Creditor against, and any other notice to, any party liable
thereon (including such Guarantor, any other Guarantor, any other guarantor, any
Borrower or any other Guaranteed Party).

 

-3-



--------------------------------------------------------------------------------

6. Authorization. Any Guaranteed Creditor may at any time and from time to time
without the consent of, or notice to, any Guarantor (except as shall be required
by applicable statute and cannot be waived), without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest or fees thereon or
the principal amount thereof), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and this Guaranty shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party, or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Guaranteed Creditors;

(f) except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
any Borrower or any other Guaranteed Party to the Guaranteed Creditors
regardless of what liabilities of such Borrower or such other Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Designated Interest Rate Protection Agreements, the Designated
Treasury Services Agreements, the Credit Documents or any of the instruments or
agreements referred to therein, or otherwise amend, modify or supplement any of
the Designated Interest Rate Protection Agreements, the Designated Treasury
Services Agreements and the Credit Documents or any of such other instruments or
agreements;

 

-4-



--------------------------------------------------------------------------------

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

7. Continuing Guaranty. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Guaranteed Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Guaranteed Creditor to inquire into the capacity or powers
of any Borrower or any other Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

8. Subordination. Any indebtedness of any Borrower or any other Guaranteed Party
now or hereafter owing to any Guarantor is hereby subordinated to the Guaranteed
Obligations of such Borrower or such other Guaranteed Party to the Guaranteed
Creditors, and such Guaranteed Obligations of such Borrower or such other
Guaranteed Party to any Guarantor, if the Administrative Agent or the Collateral
Agent, after the occurrence and during the continuance of an Event of Default,
so requests, shall be collected, enforced and received by such Guarantor for the
benefit of the Guaranteed Creditors and be paid over to the Guaranteed Creditors
on account of the Guaranteed Obligations of such Borrower or such other
Guaranteed Parties to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

9. Waiver and Maximum Liability. (a) Each Guarantor waives any right (except as
shall be required by applicable law and cannot be waived) to require the
Guaranteed Creditors to: (i) proceed against any Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other party; (ii) proceed against or exhaust any security held from any
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party; or (iii) pursue any other
remedy in the Guaranteed Creditors’ power whatsoever. Each Guarantor waives any
defense (except as shall be required by applicable statute and cannot be waived)
based on or

 

-5-



--------------------------------------------------------------------------------

arising out of any defense of any Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full of the Guaranteed Obligations including,
without limitation, any defense based on or arising out of the disability of any
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the invalidity, illegality
or unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Guaranteed Party other than payment in full of the Guaranteed Obligations.
The Guaranteed Creditors may, at their election, foreclose on any security held
by the Administrative Agent, the Collateral Agent or the other Guaranteed
Creditors by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Borrower, any other Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full. Each Guarantor waives, to the fullest extent
permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Borrower, any other Guaranteed Party or any other party or
any security.

(b) Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Each Guarantor assumes
all responsibility for being and keeping itself informed of each Borrower’s and
each other Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Guaranteed Creditors shall have no duty to
advise any Guarantor of information known to them regarding such circumstances
or risks.

10. Enforcement. The Guaranteed Creditors agree that this Guaranty may be
enforced only by the action of the Administrative Agent or the Collateral Agent,
in each case acting upon the instructions of the Required Lenders (or, after the
date on which all Credit Document Obligations have been paid in full, the
holders of at least a majority of the outstanding Other Obligations) and that no
other Guaranteed Creditors shall have any right individually to seek to enforce
or to enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent or the Collateral Agent
or, after all the Credit Document Obligations have been paid in full, by the
holders of at least a majority of the outstanding Other Obligations, as the case
may be, for the benefit of the Guaranteed Creditors upon the terms of this
Guaranty. The Guaranteed Creditors further agree that this Guaranty may not be
enforced against any director, officer, employee, partner, member or stockholder
of any Guarantor (except to the extent such partner, member or stockholder is
also a Guarantor hereunder).

 

-6-



--------------------------------------------------------------------------------

11. Representations and Warranties. In order to induce the Lenders to make Term
Loans to the Borrowers pursuant to the Credit Agreement, and in order to induce
the Other

Creditors to execute, deliver and perform the Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements to which they
are a party, each Guarantor represents, warrants and covenants that:

(a) Such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualification except for failures to be so
qualified which, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect.

(b) Such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of this Guaranty and each other Credit Document to which it
is a party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of this Guaranty and each such other Credit
Document. Such Guarantor has duly executed and delivered this Guaranty and each
other Credit Document to which it is a party, and this Guaranty and each such
other Credit Document constitutes the legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except to the extent
that the enforceability hereof or thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

(c) Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or Permitted Liens) upon any of the
property or assets of such Guarantor or any of its Restricted Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
credit agreement, or any other material agreement, contract or instrument, in
each case to which such Guarantor or any of its Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject (except, in the case of preceding clauses (i) and (ii), other
than in the case of any contravention, breach, default and/or conflict, that
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect) or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of such Guarantor or any of its Restricted Subsidiaries.

 

-7-



--------------------------------------------------------------------------------

(d) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Guarantor to authorize,
or is required to be obtained or made by, or on behalf of, any Guarantor in
connection with, the execution, delivery and performance of this Guaranty by
such Guarantor or any other Credit Document to which such Guarantor is a party.

(e) There are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Restricted Subsidiaries that, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect.

12. Covenants. Each Guarantor covenants and agrees that on and after the Closing
Date and until the Termination Date, such Guarantor will comply, and will cause
each of its Restricted Subsidiaries to comply, with all of the applicable
provisions, covenants and agreements contained in Sections 9 and 10 of the
Credit Agreement, and will take, or will refrain from taking, as the case may
be, all actions that are necessary to be taken or not taken so that it is not in
violation of any provision, covenant or agreement contained in Section 9 or 10
of the Credit Agreement, and so that no Default or Event of Default is caused by
the actions of such Guarantor or any of its Restricted Subsidiaries. As used in
this Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Credit
Document Obligations have been paid in full, no Note under the Credit Agreement
is outstanding and all Term Loans thereunder have been repaid in full (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Designated Interest Rate Protection Agreements and Designated
Treasury Services Agreements).

13. Expenses. The Guarantors hereby jointly and severally agree to pay all
reasonable invoiced out-of-pocket costs and expenses of the Administrative Agent
in connection with the enforcement of this Guaranty and in connection with any
amendment, waiver or consent relating hereto, in each case, in accordance with
the terms and provisions of Section 13.01 of the Credit Agreement.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the Guaranteed
Creditors and their successors and permitted assigns.

 

-8-



--------------------------------------------------------------------------------

15. Amendments. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby and with the written consent of either
(x) the Required Lenders (or, to the extent required by Section 13.12 of the
Credit Agreement, with the written consent of each Lender) at all times prior to
the time at which all Credit Document Obligations have been paid in full or
(y) the holders of at least a majority of the outstanding Other Obligations at
all times after the time on which all Credit Document Obligations have been paid
in full; provided, that any change, waiver, modification or variance affecting
the rights and benefits of a single Class (as defined below) of Guaranteed
Creditors (and not all Guaranteed Creditors in a like or similar manner) shall
also require the written consent of the Requisite Creditors (as defined below)
of such Class of Guaranteed Creditors (it being understood that the addition or
release of any Guarantor hereunder in accordance with the terms hereof or the
Credit Agreement shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released and shall
not require the consent of any Guaranteed Creditor other than the Administrative
Agent). For the purpose of this Guaranty, the term “Class” shall mean each class
of Guaranteed Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements.

16. Documents. Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Credit Documents, Designated Interest Rate Protection Agreements
and Designated Treasury Services Agreements has been made available to such
Guarantor.

17. Authorization. Subject, in each case, to the limitations set forth in
Section 13.02(b) of the Credit Agreement, in addition to any rights now or
hereafter granted under applicable law (including, without limitation,
Section 151 of the New York Debtor and Guaranteed Creditor Law) and not by way
of limitation of any such rights, upon the occurrence and during the continuance
of an Event of Default, each Guaranteed Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Guaranteed Creditor to or for the credit or
the account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Guaranteed Creditor under this Guaranty,
irrespective of whether or not such Guaranteed Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured.

18. Notices, etc. All notices, requests, demands or other communications
pursuant hereto shall be sent in accordance with the terms and provisions set
forth in Section 13.03 of the Credit Agreement. All notices and other
communications shall be in writing and addressed to such party at (i) in the
case of any Lender Creditor, as provided in the Credit Agreement, (ii) in the
case of any Guarantor, at: c/o PAE Holding Corporation, c/o Platinum Equity,
LLC, 360 North Crescent Drive, Beverly Hills, CA 90210; Facsimile: 310-712-1863,

 

-9-



--------------------------------------------------------------------------------

Attention: Legal Department, and (iii) in the case of any Other Creditor, at
such address as such Other Creditor shall have specified in writing to the Lead
Borrower and the Administrative Agent; or in any case at such other address as
any of the Persons listed above may hereafter notify the others in writing.

19. Continuing Liability. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Lead Borrower or any other
Guaranteed Party) then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or other instrument evidencing
any liability of any Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

20. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a) THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS AND OF THE
UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty (except that in the case of any bankruptcy, insolvency or similar
proceedings with respect to any Guarantor, actions or proceedings related to
this Guaranty and the other Credit Documents may be brought in such court
holding such bankruptcy, insolvency or similar proceedings) may be brought in
the courts of the State of New York or of the United States of America for the
Southern District of New York in each case which are located in the County of
New York, and, by execution and delivery of this Guaranty, each Guarantor and
each Guaranteed Creditor (by its acceptance of the benefits of this Guaranty)
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. Each
Guarantor and each Guaranteed Creditor (by its acceptance of the benefits of
this Guaranty) hereby further irrevocably waives any claim that any such court
lacks personal jurisdiction over it, and agrees not to plead or claim in any
legal action or proceeding with respect to this Guaranty or any other Credit
Document to which it is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over it. Each Guarantor and each
Guaranteed Creditor (by its acceptance of the benefits of this Guaranty) further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such party at its address set
forth in Section 18 hereof, such service to become effective 30 days after such
mailing. Each Guarantor and each Guaranteed Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which it is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any such party
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.

 

-10-



--------------------------------------------------------------------------------

(b) Each Guarantor and each Secured Party (by its acceptance of the benefits of
this Guaranty) hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

21. Release. In the event that a Guarantor becomes an Excluded Subsidiary or all
of the capital stock of a Guarantor is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 10.02 of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement)), such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to Holdings
or another Credit Party) be released from this Guaranty automatically and
without further action and this Guaranty shall, as to each such Guarantor,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock of any Guarantor shall be deemed to be a sale of such
Guarantor for the purposes of this Section 21). Upon the occurrence of the
Termination Date, this Guaranty shall automatically and without further action,
as to all Guarantors, terminate and have no further force and effect. The
Administrative Agent will (and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) irrevocably authorizes the Administrative Agent to),
at the Guarantors’ expense, execute and deliver to the Guarantors such documents
as the Guarantors may reasonably request to evidence, as applicable, the release
of such Guarantor from, or the termination in full of, this Guaranty.

22. Right of Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date

 

-11-



--------------------------------------------------------------------------------

of the Relevant Payment by all Guarantors in respect of the Guaranteed
Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been paid in full, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 22 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 22: (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty shall
thereafter have no contribution obligations, or rights, pursuant to this
Section 22, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been paid in full. Each of
the Guarantors recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the reasonable
determination of the Required Lenders.

23. Maximum Liability. Each Guarantor and each Guaranteed Creditor (by its
acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of
any similar Federal or state law. To effectuate the foregoing intention, each
Guarantor and each Guaranteed Creditor (by its acceptance of the benefits of
this Guaranty) hereby irrevocably agrees that the Guaranteed Obligations
guaranteed by such Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors, result in
the Guaranteed Obligations of such Guarantor in respect of such maximum amount
not constituting a fraudulent transfer or conveyance.

 

-12-



--------------------------------------------------------------------------------

24. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

25. Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense (other than payment in cash of such
Guaranteed Obligations made in accordance with the terms of this Guaranty) and
on the same basis as payments are made by the Borrowers under Sections 5.03 and
5.04 of the Credit Agreement.

26. Additional Guarantors. It is understood and agreed that any Restricted
Subsidiary of the Lead Borrower that is required to become a party to this
Guaranty after the date hereof pursuant to the requirements of the Credit
Agreement or any other Credit Document, shall become a Guarantor hereunder by
(x) executing and delivering a counterpart hereof, or a joinder agreement
substantially in the form of Exhibit A hereto, and delivering same to the
Administrative Agent and (y) taking all actions as specified in this Guaranty as
would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents required by the Credit Documents to be
delivered to the Administrative Agent and with all documents and actions
required by the Credit Documents to be taken to the reasonable satisfaction of
the Administrative Agent.

27. Keepwell. Each Guaranteed Party that is a Qualified ECP Guarantor (as
defined below) at the time the Guaranty or the grant of the security interest
under the Credit Documents, in each case, by any Specified Credit Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under this Guaranty and the other Credit Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 27 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 27 shall remain in full force and effect until the
Guaranteed Obligations have been paid and performed in full. Each Qualified ECP
Guarantor intends this Section 27 to constitute, and this Section 27 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act. A “Qualified ECP Guarantor” shall
mean, in respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at the time the Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

*    *    *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

DYNCORP By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer PAE SHIELD ACQUISITION
COMPANY, INC. By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary A-T SOLUTIONS CORPORATE
HOLDINGS PRIME, INC. By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer A-T SOLUTIONS CORPORATE
HOLDINGS, INC. By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer A-T SOLUTIONS HOLDINGS, INC.
By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer PAE INTERNATIONAL By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer

[PAE – Signature Page to Second Lien Subsidiary Guaranty]



--------------------------------------------------------------------------------

AFGHAN HOLDCO LLC By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary DEFENSE SUPPORT SERVICES
INTERNATIONAL 3 LLC By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary PAE TRAINING SERVICES, LLC
By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer PAE HUMANITARIAN RESPONSE LLC
By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer DEFENSE SUPPORT SERVICES
INTERNATIONAL, LLC By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary DEFENSE SUPPORT SERVICES
INTERNATIONAL 2 LLC By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary

[PAE – Signature Page to Second Lien Subsidiary Guaranty]



--------------------------------------------------------------------------------

PAE LOGISTICS LLC By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer ACCELLIGENCE LLC By: A-T
SOLUTIONS, INC., its sole member By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer

[PAE – Signature Page to Second Lien Subsidiary Guaranty]



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Erik M. Truette

Title:   Vice President

[PAE – Signature Page to Second Lien Subsidiary Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

JOINDER AGREEMENT

Reference is made to (i) the Second Lien Term Loan Credit Agreement, dated as of
October 20, 2016, among Shay Intermediate Holding II Corporation, a Delaware
corporation (“Holdings”), PAE Holding Corporation, a Delaware corporation (the
“Lead Borrower”), the subsidiary borrowers party thereto (the “Subsidiary
Borrowers” and together with the Lead Borrower, the “Borrowers”), the lenders
party thereto from time to time (the “Lenders”) and Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”) (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”) and (ii) the Second Lien Subsidiaries
Guaranty, dated as of October 20, 2016 (as amended, restated, amended and
restated, modified or supplemented from time to time, the “Subsidiaries
Guaranty”), made by each of the guarantors party thereto in favor of the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement or
in the Subsidiaries Guaranty, as applicable.

W I T N E S S E T H:

WHEREAS, the Subsidiary Guarantors have entered into the Subsidiaries Guaranty
in order to induce the Lenders to make the Term Loans to the Borrowers and the
Other Creditors to enter into Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements with the Lead Borrower and/or one or
more of its Restricted Subsidiaries;

WHEREAS, pursuant to Section 9.12 of the Credit Agreement and Section 26 of the
Subsidiaries Guaranty, each person that is or becomes a Wholly-Owned Domestic
Subsidiary of a Restricted Subsidiary after the Closing Date (other than an
Excluded Subsidiary) is required to become a Subsidiary Guarantor under the
Credit Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing
this joinder agreement (this “Joinder Agreement”) to the Subsidiaries Guaranty
as required by the Credit Agreement;

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 26 of the Subsidiaries Guaranty, the
New Guarantor by its signature below becomes a Guarantor (as defined in the
Subsidiaries Guaranty) under the Subsidiaries Guaranty with the same force and
effect as if originally named therein as a Guarantor (as defined in the
Subsidiaries Guaranty).

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Subsidiaries Guaranty applicable to it as a
Subsidiary Guarantor, respectively, thereunder and (b) represents and warrants
that the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof. Each reference to a Subsidiary Guarantor in the Credit Agreement and to
a Guarantor in the Subsidiary Guaranty shall be deemed to include the New
Guarantor.

 

Exhibit A-1



--------------------------------------------------------------------------------

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Subsidiaries Guaranty
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 18 of the
Subsidiaries Guaranty.

7. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                    ], as a Guarantor By:  

 

  Title: Address for Notices: BANK OF AMERICA, N.A., as Administrative Agent By:
 

 

  Name:   Title:

 

Exhibit A-3